          Case 1:20-cv-08899-CM Document 58 Filed 01/25/21 Page 1 of 1




                   THE MERMIGIS LAW GROUP, P.C.
                              85 Cold Spring Road
                               Syosset, NY 11791
                                516-353-0075
                            MermigisLaw@GMail.com


January 25, 2021

Via ECF
The Honorable Colleen McMahon
Chief Judge of the Southern District of New York
United States District Court
500 Pearl Street
New York, New York 10007
                                      RE: Clementine et al v. Andrew M. Cuomo et al
                                            1:20-cv-08899

Dear Judge McMahon:


       In light of your Honor’s Order today, I wanted to let this Honorable Court know that

Defendant Mayor Bill de Blasio was served today in his official capacity as Mayor of the City of

New York. Defendant Andrew M. Cuomo will be served by Wednesday, January 27, 2021, in his

Official Capacity as Governor of the State of New York. I apologize to this Honorable Court for

this oversight.

       I thank your Honor for your kind attention and consideration.



                                     Respectfully yours,



                                     /s/ James G. Mermigis



                                     James G. Mermigis, Esq.
